TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00283-CV



                                        J. D. S., Appellant

                                                 v.

                Greg Abbott, Attorney General of the State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
                           NO. D-1-AG-12-001271,
        HONORABLE ANGELITA MENDOZA WATERHOUSE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant filed a notice of appeal in April 2013. The clerk’s record was due on

May 24, 2013. Beginning in June 2013, this Court has notified appellant that the clerk’s record was

overdue and that her appeal would be dismissed if she did not make arrangements for the record or

respond to the Court.

               This Court received a letter from appellant on August 14, 2013, in which she raises

indigence. On August 29, 2013, this Court notified appellant that she had failed to establish

indigence, see Tex. R. App. P. 20.1(c)(1), and ordered that she had fifteen days to remedy the

deficiency, see id. R. 20.1(c)(3) (requiring notice to appellant of deficiency and reasonable time to

remedy), or to otherwise make arrangements for the clerk’s record and to provide adequate notice

to this Court of the arrangements. We also advised her that the failure to do so would result in

dismissal of this appeal for want of prosecution. See id. R. 37.3(b), 42.3(b), (c). Appellant has not
responded to this Court’s order. Accordingly, we dismiss the appeal for want of prosecution. See

Tex. R. App. P. 42.3(b), (c).



                                             __________________________________________

                                             Melissa Goodwin, Justice

Before Justices Puryear, Rose, and Goodwin

Dismissed for Want of Prosecution

Filed: October 4, 2013




                                               2